IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Shannon Cummins,                                  :
               Petitioner                         :
                                                  :
               v.                                 :   No. 1944 C.D. 2017
                                                  :   No. 1945 C.D. 2017
Unemployment Compensation Board                   :   Submitted: December 14, 2018
of Review,                                        :
               Respondent                         :


BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge

OPINION
BY PRESIDENT JUDGE LEAVITT                                                FILED: April 12, 2019

               These consolidated appeals concern Shannon Cummins’ (Claimant)
claim for benefits under the Unemployment Compensation Law (Law). 1 At Docket
No. 1944 C.D. 2017, Claimant petitions for this Court’s review of the
Unemployment Compensation Board of Review’s (Board) adjudication denying her
claim under Section 402(e) of the Law, 43 P.S. §802(e).2 In doing so, the Board
affirmed the Referee’s decision that Claimant committed disqualifying willful
misconduct by threatening a co-worker. We affirm the Board.3

1
  Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §§751-
918.10.
2
  Section 402(e) of the Law states, in relevant part, that “[a]n employe shall be ineligible for
compensation for any week ... [i]n which his unemployment is due to his discharge or temporary
suspension from work for willful misconduct....” 43 P.S. §802(e).
3
  The appeal at Docket No. 1945 C.D. 2017 concerns Claimant’s request to backdate her claims
for weeks ending June 17, 2017, through July 8, 2017, which the Board denied under Section
401(c) of the Law, 43 P.S. §801(c), and 34 Pa. Code §65.43a. In her Statement of the Case,
Claimant writes that she “made a mistake of waiting 2 weeks [] to file[]” because she was confused
by the correspondence. Claimant Brief at 7. Claimant does not otherwise address the denial of
her request to backdate her claim in her brief to this Court. Claimant’s failure to adequately address
              Claimant worked full-time for Force Industries, Inc. (Employer) as an
Assistant Manager of the Plant Office from March 30, 2014, until she was
discharged on June 8, 2017, for threatening another employee. Claimant filed a
claim for unemployment compensation benefits, which the UC Service Center
denied under authority of Section 402(e) of the Law. Certified Record (C.R.) Item
No. 6, at 1. Claimant appealed, and the Referee conducted a hearing on September
28, 2017.
              At the hearing, Employer presented the testimony of its President,
James McBride. He stated that Employer’s Plant Manager, Kenny McBrearty, gave
him a screenshot of a Facebook post made by Claimant on June 6, 2017, several
hours after she and McBrearty had a confrontation at work. Claimant’s original post
read as follows:

              Today, a man put his hands on me. It’s then when [you] realize
              how weak they are that they can’t pick on someone of their own
              kind. I learned willpower, self[-]restraint and gained dignity. I
              wonder how he feels now.

Employer Exhibit 3 at 1-2; C.R. Item No. 10, at 23-24. In a comment to her post,
Claimant wrote “I would [have] sliced his throat open if it didn’t happen at work.
And had no remorse.” Employer Exhibit 3 at 2; C.R. Item No. 10, at 24. McBride
testified that “everybody at work had copies” of the post. Notes of Testimony,
9/28/2017, at 5 (N.T. ___).
              McBride testified that during a phone call with Claimant on June 8,
2017, he informed her that “[she] can’t make a threat like that, that [she’s] going to



the issue in her brief leads to our conclusion that the issue has been abandoned and therefore
waived. We affirm the Board’s decision at 1945 C.D. 2017.


                                              2
slit somebody’s throat and not have any remorse about it and expect to have a job.”
N.T. 5. McBride discharged Claimant during this phone call.
             McBride testified that on the following day, he called the police to the
plant. According to the police report, McBrearty

             confirmed he took a hold of [Claimant’s] arm to move her into
             the office, after yelling at her about not wearing safety goggles.
             McBrearty apparently had asked [Claimant] several times prior
             to wear safety goggles while in the shop. The company had
             recently received a $15,000 fine from [the Occupational Safety
             and Health Administration], for no safety goggles[.] McBrearty
             admitted to becoming agitated with [Claimant], because this
             [had] been an [ongoing] issue.

N.T., Employer Exhibit 2 at 6; C.R. Item No. 10, at 21. Three other employees who
witnessed the confrontation confirmed McBrearty’s account to the police. These
employees stated that McBrearty did not push Claimant but escorted her from the
shop floor. One employee stated that Claimant had been warned multiple times
about her failure to wear safety goggles.
             In her testimony, Claimant offered a different version of her June 6,
2017, confrontation with McBrearty. She testified as follows:

             [Claimant:] Because he-he came out of the office through an area
             in the plant where you can go so far and you don’t have to wear
             safety goggles and I was in that area talking to another employee
             and he came out of his office, let’s just say would be that door
             and this is the plant, stormed open the door and came right over
             to me, came through two other employees and put his hand-hand
             up underneath my arms like this and shoved me backwards to
             where I had...-then he let go and I walked myself into the office.
             And that’s when I got....
             [Referee:] Okay, for the record the Claimant demonstrated
             putting her ar...-her hand around her bicep. Go ahead.



                                            3
             [Claimant:] And then when I walked into the office I gathered
             my things and I left and I told the other girl that works in the
             office with me, there’s one thing that I won’t put up with and
             that’s a man putting his hands on me and she said, you shouldn’t
             have to. So, I left and I told [McBride] I left, and that was on
             June 6th.

N.T. 9.
             Claimant acknowledged that she wrote the Facebook post later that
evening because “[she] was mad that [McBrearty] still had a job and [she was] sitting
at home and nothing was being done.” N.T. 10. Claimant testified that she was
upset because McBrearty’s conduct violated Employer’s policy prohibiting
harassment, but he faced no discipline. Claimant added:

             There’s nothing, like, I would have been I guess arrested or fined
             or something had this been a threat, but as far as the threat goes
             on the Facebook, it-it wasn’t a threat. It just said a man put his
             hands on me today and I was able to show, like you know,
             basically how strong I could be, and then had it been ...-had we
             been alone I could have sliced his throat. Yes, cause a knife is
             the only weapon I carry. I don’t carry guns. I don’t carry any of
             that, it’s...-that’s my only way to protect myself and my children,
             I’m a single mom. So, I said, you know had it been different and
             we’d been alone and there wasn’t three other men working right
             there that he barreled through to get to me then yeah, it could
             have been...-it could’ve been different and that’s what I would’ve
             done, but it [in] no way said, Kenny I’m coming after you, watch
             your back. [It] [i]n no way said, you know, [inaudible] street. It
             didn’t mention the name of the company, it didn’t mention Ken-
             Kenny at all and it didn’t presently say I’m coming after you. It
             just said things could have been different had we been alone.

N.T. 10-11. Claimant testified that she was running late to work on June 8, 2017,
and called to inform Employer of her tardiness. It was during this phone call that
McBride fired her.



                                          4
             After Claimant testified, McBride took the stand again. He explained
that it took a couple days for him to make a determination about Claimant’s
employment because he wanted to “sort this out and see what [was] going on.” N.T.
12. He explained that initially he was only told about the content of the Facebook
post and sought an actual copy of the post to confirm its authenticity. McBride stated
that he was concerned that McBrearty’s son had seen the post. Once he obtained the
copy, he decided to discharge Claimant.
             The Referee concluded that Claimant’s statement about slicing her co-
worker’s throat constituted willful misconduct. Although Claimant’s Facebook post
did not mention McBrearty or Employer by name, anyone who read the post,
including Employer and Claimant’s co-workers, understood that Claimant referred
to McBrearty. The Referee rejected Claimant’s argument that her statement was not
a threat, finding that it was “specific and overtly menacing.” Referee Decision at 2.
He concluded that because Claimant’s statement “would be disruptive and cause
discord amongst knowing individuals at the workplace,” it constituted willful
misconduct. Referee Decision at 2.
             Claimant appealed to the Board. She contested the Referee’s finding
that her Facebook post constituted a direct threat to a co-worker.          She also
complained that Employer never told her why she was fired. Claimant asserted that
her discharge was based on hearsay and that Employer failed to properly investigate
the incident. Claimant argued that Employer’s handbook does not state a policy that
Employer can discharge employees based upon the content of their social media
posts.
             The Board adopted the Referee’s findings and conclusions. The Board
noted Claimant’s admission


                                          5
              that she does carry a knife for self-defense and that if co-workers
              were not present she may have used it against [McBrearty,] who
              grabbed her by the arm. The Claimant’s Facebook post in which
              she stated “I would have sliced his throat open if it didn’t happen
              at work. And had no remorse,” constituted a true threat.

Board Adjudication at 1. Claimant petitioned for this Court’s review.
              On appeal,4 Claimant argues that the Board erred in finding her
Facebook post was a direct threat. Claimant also argues that the Board erred in
holding that she committed disqualifying willful misconduct because she did not
post the comment while at work.
              We first address Claimant’s argument that her Facebook comment did
not constitute a threat.5 Claimant maintains that her comment, which she made in
the subjunctive, described how she would have handled the situation had it occurred
under different circumstances, i.e., she would have used her knife “as self[-]defense
if it was in a different location or just her and him.” Claimant Brief at 11. The Board
counters that Claimant’s statement constituted a threat because it expressed a desire
to inflict harm upon a particular co-worker. Those who read the Facebook post took
it seriously and feared for McBrearty’s safety.
              A “threat” is defined as a communication conveying an “intent to inflict
loss or pain on another.”         BLACK’S LAW DICTIONARY 1708 (10th ed. 2014).
Claimant’s post stated that she “would [have] sliced his throat open if [the incident


4
  Our review determines “whether constitutional rights were violated, [whether] an error of law
was committed or whether necessary findings of fact are supported by substantial competent
evidence.” Seton Company v. Unemployment Compensation Board of Review, 663 A.2d 296, 298
n.2 (Pa. Cmwlth. 1995).
5
  We note that Claimant has not developed her arguments with any citation to pertinent legal
authority. See Rapid Pallet v. Unemployment Compensation Board of Review, 707 A.2d 636, 638
(Pa. Cmwlth. 1998) (undeveloped arguments without citation to legal authority will not be
considered).
                                              6
with McBrearty] didn’t happen at work.” Employer Exhibit 3 at 2; C.R. Item No.
10, at 24. This satisfies the definition of “threat.”
             Claimant’s assertion that the statement was not a threat because she did
not use definitive language is not persuasive. Our precedent teaches otherwise.
             In Sheets v. Unemployment Compensation Board of Review, 708 A.2d
884, 884-85 (Pa. Cmwlth. 1998), a claimant was discharged for stating he “may as
well shoot [his two co-workers] and get it over with.” The Board found this language
to constitute a threat, even though the claimant used the word “may” and not the
more definitive “will.” This Court affirmed.
             In Johns v. Unemployment Compensation Board of Review, 87 A.3d
1006 (Pa. Cmwlth. 2014), the claimant suffered from emotional disability. The
employer hired an outside agency to serve as the claimant’s advocate. During a
meeting with his supervisor, the claimant stated that he was upset with an employee
of the advocate agency, and that “if he saw her, he would likely hurt her.” Id. at
1009. On appeal to this Court, the claimant argued that he lacked intent to harm and
that his phrasing was conditional in nature. This Court rejected that argument,
stating that “‘[h]urt’ is clearly a form of physical harm[]” and that the claimant’s
communication constituted an expression of intent to inflict harm. Id. at 1011.
             Consistent with Sheets and Johns, we reject Claimant’s argument that
she did not make a threat because her statement was conditioned on the incident
hypothetically happening outside of work and outside the presence of coworkers.
Johns, 87 A.3d 1006. Likewise, Claimant’s use of the subjunctive “would have”
does not reduce the severity of her words. See Sheets, 708 A.2d at 884. Further,
although Claimant was expressing her present feelings about a past incident, her
words expressed an intent to cause physical harm.


                                           7
            In her next issue, Claimant argues that the Board erred in concluding
that she engaged in disqualifying willful misconduct because she was not at work
when she posted the statement to Facebook. Section 402(e) of the Law states:

            An employe shall be ineligible for compensation for any week--
                                             ***
            (e) In which his unemployment is due to his discharge or
            temporary suspension from work for willful misconduct
            connected with his work, irrespective of whether or not such
            work is “employment” as defined in this act[.]
43 P.S. §802(e) (emphasis added). This Court has explained that

            [t]here are four categories of activity that can constitute willful
            misconduct: (1) the wanton or willful disregard of the
            employer’s interests; (2) the deliberate violation of the
            employer’s rules; (3) the disregard of the standards of behavior
            which an employer can rightfully expect from an employee; and
            (4) negligence demonstrating an intentional disregard of the
            employer’s interests or the employee’s duties and obligations to
            the employer.

Kelly v. Unemployment Compensation Board of Review, 747 A.2d 436, 439 (Pa.
Cmwlth. 2000) (citation omitted). Whether the conduct for which an employee has
been discharged constitutes willful misconduct is a question of law, and the
employer bears the burden of proof. Id. at 438. Where the employer meets that
burden, it then becomes the claimant’s burden to prove that he had good cause, i.e.,
his actions were justified and reasonable under the circumstances. Id. at 438-39.
            This Court’s precedent establishes that a threat of violence or harm to
a supervisor or co-worker disregards the standard of behavior an employer can
rightfully expect of an employee.        Sheets, 708 A.2d at 885; Andrews v.
Unemployment Compensation Board of Review, 633 A.2d 1261, 1263 (Pa. Cmwlth.


                                         8
1993). In the present case, the Board found that Claimant’s statements were
threatening, specific and overtly menacing.
             Even though Claimant did not make the threatening statement at work,
there is no requirement that an employee’s misconduct must occur on the employer’s
premises or while the employee is on duty to be considered work-related. Caruso v.
Unemployment Compensation Board of Review, 551 A.2d 1167 (Pa. Cmwlth. 1988).
In Caruso, the claimant threw an object through the screen and glass front doors of
his supervisor’s home at 4:00 a.m., awakening his supervisor’s wife and children.
The claimant admitted that he went to the house at 4:00 a.m. knowing that the
supervisor was working out-of-state at a plant embroiled in a labor dispute. The
claimant also admitted that he told the wife’s brother-in-law, also an employee, that
if he was a “company man” a similar incident could occur at his house. Id. at 1170.
The claimant’s actions arose as a result of the labor dispute at work, and as such, the
conduct was sufficiently connected with his work so as to make him ineligible for
benefits under Section 402(e) of the Law.
             Similarly, here, Claimant made her threatening statement on Facebook
as a result of her confrontation with McBrearty at work. At the hearing, Claimant
testified that she wrote the post later that evening because “[she] was mad that
[McBrearty] still had a job and [she’s] sitting at home and nothing was being done.”
N.T. 10. Claimant’s conduct was sufficiently connected to her work to constitute
willful misconduct.
             Once Employer met its burden of proving willful misconduct, the
burden shifted to Claimant to show good cause for her conduct. Claimant in this
case has not put forward any argument that she had good cause for her conduct.




                                          9
Therefore, the Board did not err in holding that Claimant committed disqualifying
willful misconduct.
             For all of the foregoing reasons, we affirm the Board’s decision to deny
Claimant’s claim under Section 402(e) of the Law, 43 P.S. §802(e). Because
Claimant has waived the backdating issue, we affirm the Board’s decision at 1945
C.D. 2017.

                                   ______________________________________
                                   MARY HANNAH LEAVITT, President Judge




                                         10
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Shannon Cummins,                     :
               Petitioner            :
                                     :
           v.                        :   No. 1944 C.D. 2017
                                     :   No. 1945 C.D. 2017
Unemployment Compensation Board      :
of Review,                           :
               Respondent            :


                                ORDER

           AND NOW, this 12th day of April, 2019, the orders of the
Unemployment Compensation Board of Review dated November 29, 2017, in the
appeals docketed at No. 1944 C.D. 2017 and No. 1945 C.D. 2017 are AFFIRMED.

                               _____________________________________
                               MARY HANNAH LEAVITT, President Judge